PER CURIAM.
Charles E. Brooks appeals from the district court’s order dismissing his civil action pursuant to Fed.R.Civ.P. 12(b)(6). Brooks contends that the district court erred in finding defendant Lloyd Albert Johnson, a Maryland Assistant State’s Attorney, was entitled to qualified immunity. Our review of the record and the district court’s opinion show the district court correctly found Johnson was entitled to qualified immunity. Accordingly, we affirm the district court’s dismissal of Brooks’ civil action.

AFFIRMED.